DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over WU, Chen-Chi (Pub. No.: EP 3,203,750 A1; hereinafter WU) in view of Jaynes et al (Pub. No.: US 2018/0227340 A1; hereinafter Jaynes) and further in view of Dickens et al (Pub. No.: US 2014/0211095 A1; hereinafter Dickens)

               Consider claims 1, and 10, WU clearly shows and discloses transmitter, applied to a video conferencing system, the video conferencing system further comprising a receiver (fig. 1, labels: 11 and 13), the transmitter 10comprising: an image receiving unit, when the transmitter is coupled to an information processing apparatus (fig. 1, labels: 15, 17, and 19), the transmitter transmitting an extended display identification data (EDID) to the information processing apparatus (EDID read on TV or projector display, paragraph: 0009), so that the information processing apparatus identifying the transmitter as a 15virtual display apparatus and providing an image signal with a first format to the image receiving unit (paragraphs: 0009-0010, 0012, and 0013 ); a first control unit, coupled to the image receiving unit and configured to convert the  WU does not specifically teach that the information processing apparatus identifying the transmitter as a 15virtual display apparatus. 
              In the same field of endeavor, Jaynes clearly discloses that the information processing apparatus identifying the transmitter as a 15virtual display apparatus (abstract, paragraphs: 0007, 0020 - 0022, fig. 1A-1B and fig. 2 - fig. 3). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Jaynes into teaching of WU for the purpose of transmitting video images to a virtual display.   
              
	However, WU and Jaynes do not teach the limitation wherein the EDID is stored in the transmitter, or the EDID is provided from the receiver to the transmitter.
            In the same field of endeavor, Dickens clearly discloses wherein the EDID is stored in the transmitter, or the EDID is provided from the receiver to the transmitter (Dickens teaches Transmitter 112 also includes circuitry 244 including a memory for storing display related the EDID or in more complicated embodiments, the EDID data can be collected from the connected display 104 by the receiver 114 and communicated to the transmitter 112) (paragraphs: 0089). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Dickens into teaching of WU and Jaynes for the purpose of providing a data structure provided by a digital display to describe its capabilities to a video source.   

           Consider claims 3 and 12, Mazzarella and Vadlakonda clearly show the method and the system, wherein the transmitter is triggered by a trigger signal to wirelessly transmit the image signal to the receiver (WU: paragraphs: 0009-0010; and fig. 3).
           Consider claim 4, WU and Jaynes clearly show the system, wherein the transmitter comprises an image receiving unit, configured to receive the image signal with the first 20format; a first control unit, coupled to the image receiving unit and configured to convert the image signal with the first format into the image signal with the second format; and a first wireless transmitting unit, coupled to the first control unit and 25configured to wirelessly transmit the image signal with the second format 17to the receiver (WU: paragraphs: 0010- 0013; and fig. 3; and Jaynes: paragraphs: 0024- 0025).
                 Consider claims 5 and 13, WU and Jaynes clearly show the system, wherein the image receiving unit is a high-definition multimedia interface (HDMI) port and the first format is a HDMI format, or the image receiving unit receives the image signal with the 5first format and a power signal through a cable supporting universal serial bus (USB) Type-C alternate mode, and the first format is a DisplayPort format (WU: paragraphs: 0009-0013; and fig. 3).
                 Consider claims 6 and 14, WU and Jaynes clearly show the system, wherein the receiver comprises: a second wireless transmitting unit, configured to wirelessly receive the image signal with the second format: 10a second control unit, coupled to the second wireless transmitting unit and configured to convert the image signal with the second format into the image signal with the first format: and an image output unit, coupled to the second control unit and the display apparatus respectively and configured to output the image signal with the 15first format to the display apparatus (WU: paragraphs: 0009-0013, and 0015-0019; and fig. 3; and Jaynes: paragraphs: 0018, and 0021-0024).                              
claims 7 and 15, WU and Jaynes clearly show the system, wherein the information processing apparatus comprises a display card with a video interface, when the transmitter transmits the EDID to the information processing apparatus, the information processing apparatus performs a standard exchange with the EDID through the 20video interface of the display card (WU: paragraphs: 0010 - 0013, and 0019 - 0022; and fig. 3; and Jaynes: paragraphs: 0021-0024).
                 Consider claims 8 and 16, WU and Jaynes clearly show the system, wherein the receiver receives a human interface dev ice (HID) command transmitted by the display apparatus or a peripheral input apparatus through the cable supporting the USB Type-C alternate mode; the receiver wirelessly transmits the HID command to the 25transmitter, and the transmitter transmits the HID command to the information processing apparatus through the cable supporting the USB Type-C alternate 18mode (WU: paragraphs: 0014-0015, and 0022; and fig. 3; and Jaynes: paragraphs: 0018, and 0024).   

               Consider claims 9 and 17, WU and Jaynes clearly show the system, wherein the image signal outputted by the information processing apparatus to the transmitter has a first resolution, and the transmitter wirelessly transmits the image signal with the first resolution 5to the receiver; the receiver adjusts the first resolution of the image signal to a second resolution designated by the receiver and then the receiver outputs the image signal with the second resolution to the display apparatus (WU: paragraphs: 0014-0017, and 0021- 0023; and fig. 3; and Jaynes: paragraphs: 0024 - 0025).
                                                               
                                                 
Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on December 29, 2021. Claims 1, 3-10, and 12-17 are now pending in the present application.

Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                       
        
                 
Conclusion                        
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656